Citation Nr: 0909357	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-37 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to service connected diabetes mellitus 
and/or service connected hypertensive vascular disease.

2.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left lower extremity, secondary to diabetes 
mellitus II, currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right lower extremity, secondary to 
diabetes mellitus II, currently rated as 10 percent 
disabling.

4. Entitlement to an increased initial rating for peripheral 
neuropathy of the left upper extremity, secondary to diabetes 
mellitus II, currently rated as 10 percent disabling.

5. Entitlement to an increased initial rating for peripheral 
neuropathy of the right upper extremity, secondary to 
diabetes mellitus II, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1960 to June 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the Veteran's obstructive sleep apnea was incurred in or 
aggravated by his active service or that it is proximately 
due to or the result of an established service-connected 
disorder.

2.  The Veteran's peripheral neuropathy of the left upper 
extremity results in some slightly diminished sensation, but 
no loss of strength, muscle, or range of motion.  

3. The Veteran's peripheral neuropathy of the right upper 
extremity results in some slightly diminished sensation, but 
no loss of strength, muscle, or range of motion.  

4. The Veteran's peripheral neuropathy of the left lower 
extremity results in some slightly diminished sensation, but 
no loss of strength, muscle, or range of motion.  

5. The Veteran's peripheral neuropathy of the right lower 
extremity results in some slightly diminished sensation, but 
no loss of strength, muscle, or range of motion.  


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea, to include as 
secondary to diabetes mellitus or hypertensive vascular 
disease, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for an initial rating excess of 10 percent 
for peripheral neuropathy of the left lower extremity, 
secondary to diabetes mellitus II, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for an initial rating excess of 10 percent 
for peripheral neuropathy of the right lower extremity, 
secondary to diabetes mellitus II, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left upper 
extremity, secondary to diabetes mellitus II, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.124a, Diagnostic Code 8515 (2008).

5.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right upper 
extremity, secondary to diabetes mellitus II, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

The Veteran seeks service connection for his sleep apnea, to 
include as secondary to his service connected diabetes 
mellitus II and/or service connected hypertensive vascular 
disease.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  

The Veteran has a current diagnosis of sleep apnea; therefore 
he has a current disability for VA purposes.

The Veteran's service treatment records do not show treatment 
for sleep apnea while on active duty.  

The Veteran was evaluated for a sleep disorder in June 2003 
and was diagnosed with probable obstructive sleep apnea.  No 
connection to active service or any service connected 
disability was indicated.  

A sleep study was conducted in June 2004 at a VA facility; 
however, the medical providers did not indicate that the 
sleep apnea was related to the Veteran's active service or a 
service connected disability.

The Veteran was afforded a VA examination in November 2005.  
The examiner reviewed the Veteran's medical records.  

During the exam, the Veteran indicated that he had been 
trying to get a sleep study since returning from Vietnam.  He 
stated that he had symptoms related to sleep apnea while in 
service; however, he did not complain about them.

The examiner noted that the Veteran had a 47 pound weight 
gain since active service.  He further observed that the 
Veteran had a round face with a normal jaw line and that the 
Veteran's pharynx was stage III.  The examiner stated that it 
was difficult to see pharyngeal space, but that some was 
present.  He also noted that the Veteran had a very large 
tongue, that his neck was not thick, and that the Veteran was 
chunky and slightly obese, but not morbidly.

The examiner reviewed the sleep studies conducted by VA.  He 
diagnosed the Veteran with obstructive sleep apnea in the 
moderate category.  The examiner further stated that it is 
highly unlikely that the obstructive sleep apnea is directly 
related to the diabetes.  He indicated that it was more 
likely to be related to his genetics as a Pacific Islander 
with a large tongue and stage II pharynx.  Further, he stated 
that: 

it is also more likely that his 
obstructive sleep apnea had a 
contribution from his weight gain of 47 
pounds, which [the Veteran] believes is 
secondary to the insulin, which is a 
reasonable assumption and so a very 
loose connection is made with the idea 
that, because of his weight gain, due 
to his diabetes or in related to his 
diabetes, that would be loosely 
associated with sleep apnea, but there 
is no direct apneic connection.

The examiner concluded that he did not consider the sleep 
apnea to be service connected, weighing against the claim for 
service connection.

In September 2006, the Veteran's claims file was sent to a VA 
examiner for an opinion regarding service connection.  
Specifically, the examiner was asked to indicate whether the 
Veteran's sleep apnea is related to the Veteran's 
hypertensive vascular disease.  

The examiner reviewed the claims file and stated that there 
is no evidence to suggest that the Veteran's hypertension is 
in any way related to the Veteran's sleep apnea condition, 
which is related to an anatomical condition of the upper 
airway, and is more related to genetics and body habitus.  He 
concluded that the disability is not related to the Veteran's 
hypertension or service connected conditions, weighing 
against a finding of service connection.

Based upon the evidence, the Board cannot find that the 
Veteran's obstructive sleep apnea is entitled to service 
connection.  He was not treated for the disability during 
service.  He was not diagnosed or treated for the disability 
until almost 20 years after service.  Finally, VA examiners 
have stated that the Veteran's obstructive sleep apnea is not 
related to active service or his service connected diabetes 
mellitus II or hypertensive vascular disease.

Regarding the veteran's weight issue, the Board finds this 
connection tenuous at best.  In order to prevail on this 
theory the Board would have to find insulin caused his weight 
gain and the weight gain caused his sleep problem.  This 
"very loose connection" is outweighed by the post-service 
medical record, which clearly indicates the cause of the 
problem and provides no evidence that would support such a 
"very loose connection" between service and the disability 
at issue.  The Board finds that the evidence is against such 
a finding. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for obstructive sleep apnea, including as 
secondary to service connected diabetes or hypertensive 
vascular disease.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).

B.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran has been awarded separate compensable ratings of 
10 percent under Diagnostic Code 8515 for his peripheral 
neuropathy of the right and left upper extremity.  Diagnostic 
Code 8515, which contemplates impairment of the median nerve, 
governs disabilities with manifestations such as the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2008).

Diagnostic Code 8515 provides ratings between 10 and 50 
percent for incomplete paralysis secondary to impairment of 
the median nerve.  Mild impairment of the major or minor 
extremity warrants a 10 percent rating, moderate impairment 
warrants a 30 percent rating for the major and 20 percent for 
the minor extremity, and severe impairment warrants a 50 
percent rating for the major and 40 percent for the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008).  

The Veteran has been awarded separate compensable ratings of 
10 percent under Diagnostic Code 8520 for his peripheral 
neuropathy of the right and left lower extremities.  This 
Code provides the rating criteria for impairment of the 
sciatic nerve.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Disability ratings of 10 percent, 20 percent 
and 40 percent are assignable for incomplete paralysis which 
is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008).

The Veteran had a VA examination in November 2002.  The 
examiner reviewed VA records; however, the claims file was 
not available for review.  The Board notes that the claims 
file does not contain any private medical records.

On exam, testing showed no muscle wasting and normal motor 
strength; however, the examiner found hyperesthesia in both 
hands and feet on touch with a 10 gram monofilament.  No 
numbness was noted.  

The diagnosis was "mild" intermittent sensory, subjective, 
and peripheral neuropathy hands and feet due to diabetes, 
weighing against a claim for an increased rating.

The Veteran had another VA examination in September 2004.  
The examiner reviewed the VA medical records.  

The Veteran reported numbness and paresthesias in both hands 
and feet intermittently.  He indicated that he has diminished 
grip in his hands and that his hands cramp when holding onto 
objects.  The Veteran further indicated that he is unable to 
keep up with his workload due to pain on walking and 
standing.

Testing showed no muscle wasting and normal motor strength.  
The examination showed diminished pin prick in the legs from 
below the knees to 2" above the ankles.  Testing showed 
normal monofilament and pin prick sensations in the ankles, 
feet, and fingers.  The Veteran had good finger grip 
bilaterally.

The examiner reported that the Veteran had full  range of 
motion (ROM) in his feet, ankles, and knees, and that ROM 
testing was not painful.  The Veteran had no point tenderness 
and no change on repeated and resisted motion.

The diagnosis was peripheral neuropathy in the hands and 
legs.  The diagnosis and test results weigh against finding 
an increased rating.

The Veteran had another VA examination in September 2006.  
The examiner reviewed the claims file.

The examiner stated that the Veteran has paresthesias, 
dysesthesias, or other sensory abnormalities in the distal 
feet and hands.  He further indicated that the Veteran's 
condition does not interfere with usual daily activities or 
occupational activities, providing more evidence against this 
claim. 

The examiner indicated that sensory exhibited a very subtle 
diminution in pin and light touch discrimination in the 
distal aspect of the feet and finger of the hands, 
bilaterally.  Motor testing showed no muscle wasting, 
atrophy, or weakness.  Reflexes were intact at the knees and 
ankles.  No joints were affected by the disabilities.  

The diagnosis was mild diabetic peripheral neuropathy, 
unchanged, thus weighing against an increased rating for the 
Veteran's upper and lower extremity peripheral neuropathy.

VA outpatient treatment records dated January 2008 show that 
the Veteran complained of chronic pain in both hands and 
ankles at a level 8 on a scale of 0 to 10.  The Veteran 
reported increased problems with loss of sensation and 
numbness.

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against 
disability ratings in excess of 10 percent for the Veteran's 
peripheral neuropathy of the upper extremities and against 
disability ratings in excess of 10 percent for the Veteran's 
peripheral neuropathy of the lower extremities.  The Veteran 
has not displayed more than mild impairment of either upper 
extremity or either lower extremity, and moderate impairment 
has not been demonstrated.  While the Veteran has reported 
some pain and numbness of the upper and lower extremities, 
his motor strength has been normal at all times during the 
pendency of this appeal.  Additionally, he has had normal 
reflexes in the upper and lower extremities, along with no 
more than slightly diminished sensation, full range of 
motion, and normal dexterity.  

Finally, multiple VA examiners have described his peripheral 
neuropathy of all extremities as no more than mild.  Overall, 
the preponderance of the evidence is against the award of a 
disability rating in excess of 10 percent for either upper 
extremity or either lower extremity.  In this regard, it is 
important for the veteran to understand that without taking 
into consideration the veteran's subjective complaints the 
current 40 percent evaluation (combined - 10% for each) could 
not be justified based on the objective medical evidence. 

Additionally, since the Veteran's peripheral neuropathy has 
not been worse than currently rated at any time during the 
pendency of this appeal, a staged rating is not warranted at 
the present time.  See Fenderson, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service-
connected disabilities at issue present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's peripheral neuropathy of the 
extremities has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R.  § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disabilities are 
unusual, or cause marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against 
the award of disability ratings in excess of 10 percent for 
the Veteran's peripheral neuropathy of the right and left 
upper extremities and of the right and left lower 
extremities.  As the preponderance of the evidence is against 
the award of increased ratings, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2008 that fully addressed all notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in September 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded VA medical 
examinations in November 2002, September 2004, November 2005, 
and  September 2006.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for sleep apnea, to include as secondary 
to diabetes mellitus II or hypertensive vascular disease, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


